ORDER
The Disciplinary Review Board having filed with the Court its decision in DRE 08-179, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, GLENN RANDALL of SOUTHAMPTON, PENNSYLVANIA, who was admitted to the bar of this State in 1998, should be suspended from the practice of law for a period of one year based on discipline imposed in the Commonwealth of Pennsylvania for conduct in New Jersey that violates RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further determined that respondent should not be reinstated to practice in New Jersey until he is reinstated to practice in Pennsylvania;
And good cause appearing;
It is ORDERED that GLENN RANDALL is suspended from the practice of law for a period of one year and until the further Order of the Court, effective February 4, 2009; and it is further
ORDERED that respondent shall not be reinstated to the practice of law in New Jersey unless and until he is reinstated to practice in Pennsylvania; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of *499Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.